— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered June 14, 1982, convicting him of assault in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Viewing the evidence in the light most favorable to the prosecution, as we are required to do (see, e.g., People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), we find that the evidence establishes that the defendant intended to cause serious physical injury to his victim when he stabbed him in the head with a knife. Therefore, his conviction for assault in the first degree should stand (see, *666Penal Law § 120.10). Gibbons, J. P., Bracken, Weinstein and Niehoff, JJ., concur.